            Case 2:19-cv-05050-CDJ Document 10 Filed 07/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELI THACH,                                        :
      Plaintiff,                                  :
                                                  :                  CIVIL ACTION
       v.                                         :                  NO. 19-5050
                                                  :
STATE FARM FIRE & CASUALTY                        :
COMPANY,                                          :
     Defendant.                                   :

                                              ORDER

       AND NOW, this 9th day of July, 2020, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 4), and Plaintiff’s Response in Opposition to Defendant’s Motion (ECF No.

6), as well as Plaintiff’s Motion to Remand (ECF No. 5), and Defendant’s Response in

Opposition to Plaintiff’s Motion (ECF No. 7), and for the reasons stated in the accompanying

Memorandum, it is hereby ORDERED as follows:

   1. Defendant’s Motion to Dismiss (ECF No. 4) is GRANTED, and the claim set forth in

       Count II of Plaintiff’s Complaint is DISMISSED without prejudice. Plaintiff is granted

       leave to amend the claim set forth in that count within thirty (30) days of the date of this

       Order.

   2. Plaintiff’s Motion to Remand (ECF No. 5) is DENIED.



                                                             BY THE COURT:



                                                             /s/ C. Darnell Jones, II
                                                             C. Darnell Jones, II J.
